In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00394-CV


                      RONALD WINEGARDNER, APPELLANT

                                           V.

                  TEXAS WORKFORCE COMMISSION AND
             COLORADO WEST HEALTHCARE SYSTEM, APPELLEES

                          On Appeal from the 69th District Court
                                   Moore County, Texas
                  Trial Court No. 12-180, Honorable Ron Enns, Presiding

                                  February 12, 2014

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Ronald Winegardner, filed a notice of appeal of the trial court’s

October 10, 2013 Order Granting Texas Workforce Commission’s Plea to the

Jurisdiction and Colorado West Healthcare System’s Special Appearance. By letter

dated November 15, 2013, Winegardner was notified that a filing fee of $175 had not

been paid, and failure to do so within ten days could result in dismissal pursuant to

Texas Rule of Appellate Procedure 42.3(c). No fee having been received within the
deadline, by letter dated January 3, 2014, Winegardner was again advised of the

outstanding filing fee and the consequences of failing to pay.           This notice gave

Winegardner until January 13 to pay the filing fee.           Despite two notices and a

reasonable time in which to comply with this Court's request, Winegardner has failed to

pay the filing fee. Consequently, this Court is authorized to dismiss this appeal. See

TEX. R. APP. P. 44.3.


       In response to motions from the clerk and reporter requesting an extension of

time to file the record due to appellant’s failure to pay or make arrangements to pay for

the record, this Court sent Winegardner a letter, dated January 3, directing appellant to

make payment arrangements for preparation of the record, and to submit a status report

regarding the appeal on or before January 20. The letter also notified Winegardner that

failure to comply with the directive of the Court could result in dismissal of the appeal for

want of prosecution. See TEX. R. APP. P. 37.3(b). Winegardner has failed to respond to

the directive of this Court. In fact, the reporter again requested an extension on January

14 on the basis that payment arrangements had not been made by Winegardner.


       For the foregoing reasons, this appeal is dismissed.




                                          Mackey K. Hancock
                                              Justice




                                             2